Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The after-final amendment filed on 7/15/2022 has been entered.
The following is an examiner’s statement of reasons for allowance: independent claims 1 and 11 considered allowable over the prior art in the record because none of the references of record alone or in combination suggest, disclose, or teach an audio system and a corresponding method for the audio system comprising at least one speaker, located at a local area, generating far end sound based on a far end audio signal corresponding to a sound captured at a remote location remoted from the local area and a plurality of microphone elements at the local area detecting near end sound and the far end sound generated from the at least one speaker. The plurality of microphone elements are intended to receive speech, which is the near end sound, from an user in the local area. Due to the proximity of the speaker and the plurality of microphone elements, far end sound generated from the speaker also reaches the plurality of microphone elements while the user might talk concurrently. The far end sound detected by the plurality of microphone elements is an echo. The claimed system and the corresponding method also includes an audio mixer having a plurality of audio input channels each coupled to respectively one of the plurality of microphone elements and a reference channel for receiving a modified far end audio signal modified with an adjustable reference gain amount, and a reference gain adjuster automatically determining the adjustable reference gain amount for modifying the far end audio signal based on the determined reference gain amount. The reference channel of the audio mixer receives the modified far end audio signal modified by the determined reference gain amount from the reference gain adjuster. The reference gain adjuster determines the reference gain amount based on an echo-to-reference ratio calculated directly using an echo level detected in an input audio signal output from one of the plurality of microphone elements and a reference level calculated for the reference signal which is the far end audio signal. Echo level is determined when the signal from one of the plurality of microphone elements is being compared with the reference signal to detect the presence of an echo detected by the one of the plurality of microphone elements, or echo signal, and echo level is an energy level of the echo signal weighted exponentially. Reference level is an energy level, weighted exponentially, of the reference signal which is the energy of the far end audio signal. The echo-to reference ratio is calculated for signal from each of the plurality of microphone elements, one at a time. Based on the received modified far end audio signal at the reference channel, the audio mixer selectively mixes audio signals, received at the plurality of audio input channels, captured by the plurality of microphone elements to generate an output. The closest prior art, Pandey, discloses a convention audio mixer that mixes multiple audio signals generated from corresponding multiple microphones in the presence of speaker generating far end sound, either singularly or in combination, fails to anticipate or render the above limitations obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PING LEE whose telephone number is (571)272-7522. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PING LEE/           Primary Examiner, Art Unit 2654